******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       ELISSA PRAMUKA v. TOWN OF
            CROMWELL ET AL.
                (AC 36688)
             Alvord, Mullins and Schaller, Js.
    Argued April 7—officially released November 3, 2015

(Appeal from Superior Court, judicial district of
          Middlesex, Aurigemma, J.)
  Richard S. Sheeley, with whom, on the brief, were
Kelly S. Therrien and Jason J. Lewellyn, for the appel-
lant (plaintiff).
  Joseph M. Busher, Jr., for the appellees (defendants).
                          Opinion

   MULLINS, J. The plaintiff, Elissa Pramuka, appeals
from the summary judgment of the trial court rendered
in favor of the defendants, the town of Cromwell (town)
and the Board of Education of the Town of Cromwell
(board), in an action brought pursuant to General Stat-
utes § 13a-149, the municipal highway defect statute.1
On appeal, the plaintiff claims that the court erred in
rendering summary judgment because there was a ques-
tion of material fact as to whether the paved walkway
whereon the plaintiff fell was within the purview of
§ 13a-149.2 On the face of the record before us, we agree
that the court improperly rendered summary judgment
on the ground that the walkway, as a matter of law,
was not within the purview of § 13a-149. Accordingly,
we reverse the judgment of the trial court.
   The following facts inform our review. In her
amended complaint,3 the plaintiff alleged that she sus-
tained injuries on February 17, 2011, at approximately
8:30 a.m., when she tripped and fell while walking along
an uneven and cracked portion of a walkway that went
from the designated parking area to the entrance of
Edna C. Stevens Elementary School in Cromwell
(school). The plaintiff alleged that the defendants
breached their duty to keep the walkway in repair pur-
suant to § 13a-149.4
  The defendants filed a motion for summary judgment
on the ground of governmental immunity, asserting, in
part, that the plaintiff did not come within any recog-
nized exception to the doctrine.5 The defendants sub-
mitted, inter alia, a diagram of the area and an affidavit
from Michael Koshinsky, the head custodian at the
school, who averred, in part, that the walkway does
not extend to the public streets.
   The plaintiff filed an objection to the defendants’
motion, arguing in relevant part that ‘‘[t]he issue of
whether the walkway on which the plaintiff was travel-
ing at the time of her fall is within the physical bound-
aries of a ‘defective road or bridge’ under . . . §13a-
149 is a genuine issue of material fact to be determined
by the trier of fact . . . .’’ The plaintiff contended that
she ‘‘was traveling on the paved sidewalk that leads
from the school parking lot to the entrance of the . . .
school and abutted a roadway from the town street to
the school entrance. . . . At the time of the injury, the
plaintiff was making use of the walkway to bring her
two grandchildren to the school entrance. . . . Here,
it is undisputed that the plaintiff was on the sidewalk
. . . [and that] she was on the ‘traveled path,’ the path
that the public used to access the school. In addition,
the pathway is adjacent to the roadway. The roadway
through the public school property connects Orchard
Road and Court Street, both public streets in the
[town].’’ The plaintiff also submitted an affidavit in sup-
port of her objection, several photographs, and the same
diagram of the area that the defendants had submitted
with their motion for summary judgment. A copy of the
diagram is appended to this opinion as an appendix.
   The diagram depicts south at the top, and north at
the bottom. The school is in the center of the diagram,
with Court Street at the front of the school, running
west to east, and with Orchard Road on the right side
of the property, running south to north. Between Court
Street and the school building is a road or driveway
entrance (driveway)6 that runs through the property
and connects to Orchard Road. Along this driveway,
there are entrances to four parking areas; from left to
right, they are denoted as D, C, and B, all of which are
either directly in front of or near the front of the school,
and A, which abuts Orchard Road and is to the right
of the school.
  It appears that one could enter the driveway from
Court Street and drive through to Orchard Road, or
vice versa, without entering any of the parking areas.
Near Orchard Road, to the right side of parking lot A,
which runs from south to north, there is a fence that
appears to separate parking lot A from Orchard Road,
but there is a driveway on either end of the fence that
leads from Orchard Road onto the school property.
Specifically, the southernmost driveway enters directly
into parking lot A and proceeds through that parking
lot, and the northernmost driveway connects to Court
Street and the other parking areas. The northernmost
driveway also allows for entry into or exit from parking
lot A. Accordingly, it appears that one could drive into
parking lot A from its southern entrance on Orchard
Road, proceed through the entirety of that parking lot,
and either turn left onto a driveway to exit the parking
lot’s northern driveway or turn right to proceed along
the driveway toward the other parking areas at the front
of the school and to Court Street. The record does
not reveal whether there are any barriers to traveling
through parking lot A or through the driveway.
  The walkway on which the plaintiff alleges that she
was injured runs adjacent to the east side, or left side,
of parking lot A, running south to north, but then turns
and runs along the driveway heading east toward the
school. A fence also runs alongside the walkway, on
the opposite side of the parking lot and the driveway,
abutting a grassy area.
   On February 28, 2014, the court granted the defen-
dants’ motion for summary judgment on the ground
that the area on which the plaintiff fell was not covered
by § 13a-149. Specifically, it held: ‘‘As a matter of law,
a jury could not find that the walkway upon which the
plaintiff allegedly fell had any relationship to the public
roadway so as to bring it within the purview of § 13a-
149.’’ The plaintiff filed a motion to reargue, which the
court denied. This appeal followed. Additional facts will
be set forth as necessary.
  The plaintiff claims that the court erred in rendering
summary judgment because there was a question of
material fact as to whether the paved walkway whereon
the plaintiff alleged that she had fallen was within the
purview of § 13a-149. She contends that the walkway
runs along a driveway that connects two public roads,
and therefore, whether that driveway and the walkway
alongside it are ‘‘in such proximity to the highway as
to be considered in, upon or near the traveled path’’ is
a factual question for the jury. On the basis of the
record before us, we conclude that the court improperly
rendered summary judgment.
   We begin with our well established standard of
review. ‘‘Summary judgment shall be rendered forth-
with if the pleadings, affidavits and other proof submit-
ted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . The scope of our
appellate review depends upon the proper characteriza-
tion of the rulings made by the trial court. . . . When
. . . the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Vendrella v. Astriab Family
Ltd. Partnership, 311 Conn. 301, 313, 87 A.3d 546 (2014).
   ‘‘Historically . . . municipalities enjoyed immunity
for injuries caused by defective highways under com-
mon law, due in good part to the miles of streets and
highways under their control. . . . The [municipal]
highway defect statute, § 13a-149 is a legislative excep-
tion to the immunity that municipalities enjoyed at com-
mon law and, as such, must be strictly construed.’’7
(Citation omitted; internal quotation marks omitted.)
Read v. Plymouth, 110 Conn. App. 657, 663, 955 A.2d
1255, cert. denied, 289 Conn. 955, 961 A.2d 421 (2008).
   ‘‘Section 13a-149 provides in relevant part: Any per-
son injured in person or property by means of a defec-
tive road or bridge may recover damages from the party
bound to keep it in repair. . . . [A] highway defect is
[a]ny object in, upon, or near the traveled path, which
would necessarily obstruct or hinder one in the use of
the road for the purpose of traveling thereon, or which,
from its nature and position, would be likely to produce
that result. . . . Furthermore, a highway is defective
within the meaning of § 13a-149 when it is not reason-
ably safe for public travel, and the term public travel
refers to the normal or reasonably anticipated uses that
the public makes of a highway in the ordinary course of
travel.’’ (Citations omitted; footnotes omitted; internal
quotation marks omitted.) Escourse v. 100 Taylor Ave-
nue, LLC, 150 Conn. App. 805, 812–13, 92 A.3d 1016
(2014).
   In defining highway for purposes of § 13a-149, we
recently explained: ‘‘According to General Statutes § 14-
1 [40], a highway includes any state or other public
highway, road, street, avenue, alley, driveway, parkway
or place, under the control of the state or any political
subdivision of the state, dedicated, appropriated or
opened to public travel or other use . . . . Our
Supreme Court has stated: The plain meaning of the
word highway is [a] main road or thoroughfare; hence
a road or way open to the use of the public. . . . It is
thus that this court has customarily understood the
word. We have stated, for example, that the essential
feature of a highway is that every traveler has an equal
right in it with every other traveler. . . . [T]he term
highway is ordinarily used in contradistinction to a pri-
vate way, over which only a limited number of persons
have the right to pass. . . . Certainly, the distinctive
feature of a highway for which a claim may arise under
§ 13a-149 is that it is open to public use. . . . For an
area to be open to public use it does not have to be open
to everybody all the time. . . . The essential feature of
a public use is that it is not confined to privileged
individuals or groups whose fitness or eligibility is
gauged by some predetermined criteria, but is open to
the indefinite public. It is the indefiniteness or
unrestricted quality of potential users that gives a use its
public character.’’ (Citations omitted; internal quotation
marks omitted.) Cuozzo v. Orange, 147 Conn. App. 148,
158, 82 A.3d 647 (2013), aff’d, 315 Conn. 606, 109 A.3d
903 (2015); see also Read v. Plymouth, supra, 110 Conn.
App. 665.
   Furthermore, ‘‘[t]he duty of the municipality to use
reasonable care for the reasonably prudent traveler
. . . extends to pedestrian travel as well as to vehicular
traffic . . . . Bellman v. West Hartford, 96 Conn. App.
387, 394, 900 A.2d 82 (2006); see also Himmelstein v.
Windsor, 116 Conn. App. 28, 37, 974 A.2d 820 (2009)
(to fall within the ambit of § 13a-149, a person must
simply be on the highway for a legitimate purpose con-
nected with travel and the defect need not be on the
actual traveled portion of the highway), aff’d, 304 Conn.
298, 39 A.3d 1065 (2012). Our Supreme Court has con-
strued the word road or highway, as used in § 13a-149,
to include the shoulders of the roadway as well as
sidewalks. Bellman v. West Hartford, supra, 395 ([t]he
term sidewalk is meant to apply to those areas that the
public uses for travel . . .); Himmelstein v. Windsor,
supra, 304 Conn. 309 (term highway also extends to
[t]he shoulders of a highway, [which] while not
designed for ordinary . . . traffic, are intended for use
when need arises . . .).’’ (Internal quotation marks
omitted.) Escourse v. 100 Taylor Avenue, LLC, supra,
150 Conn. App. 813–14.
  ‘‘Whether a parking lot is included or excluded from
coverage under the defective highway statute, however,
is a question for the fact finder.’’ Bellman v. West Hart-
ford, supra, 96 Conn. App. 395, citing Serrano v. Burns,
248 Conn. 419, 427–29, 727 A.2d 1276 (1999). ‘‘The Con-
necticut Supreme Court has declined to decide whether
a parking lot is or is not a ‘road’ as a matter of law
for purposes of the state’s defective highway laws, but
instead has focused the analysis on the location of the
defect to determine whether an injury occurring in a
parking lot is covered under the statute. See Serrano
v. Burns, [supra, 427]; Baker v. Ives, 162 Conn. 295,
299–301, 294 A.2d 290 (1972).’’ Klein v. Norwalk, 305
Fed. Appx. 745, 746–47 (2d Cir. 2009) (applying Con-
necticut law in affirming judgment of District Court
dismissing plaintiff’s negligence claim for lack of sub-
ject matter jurisdiction on ground that municipal park-
ing lot where plaintiff was injured is covered by § 13a-
149 and plaintiff failed to comply with notice
requirements).
   Additionally, ‘‘[o]ur Supreme Court has recognized
that, when the state [or municipal subdivision] either
invites or reasonably should expect the public to use
a particular area that is not directly in the roadway but
that is a necessary incident to travel on the roadway, a
defective condition therein may give rise to a cognizable
action under the [applicable highway defect] statute.
. . . [D]efective conditions located near the roadway,
but in areas unintended for travel, are not highway
defects within the ambit of the highway defect statute.’’
(Citation omitted; emphasis in original; internal quota-
tion marks omitted.) Cuozzo v. Orange, supra, 147
Conn. App. 159.
   ‘‘[W]hether there is a defect in such proximity to the
highway so as to be considered in, upon, or near the
traveled path of the highway must be determined on a
case-by-case basis after a proper analysis of its own
particular circumstances, and is generally a question of
fact . . . .’’ (Internal quotation marks omitted.) Cuozzo
v. Orange, 315 Conn. 606, 617–18, 109 A.3d 903 (2015).
  In the present case, the question decided by the trial
court in ruling on the defendant’s motion for summary
judgment was whether the situs of the plaintiff’s fall
was upon or near the traveled path of a highway as
that term has been construed in applying § 13a-149. The
court held that it was not. The plaintiff contends that the
court improperly rendered summary judgment because
there is a material issue of fact as to whether the walk-
way was upon or near the traveled path. She argues
that she was bringing her grandchildren to school and
that she had to take the walkway, which runs alongside
parking lot A, which is where she alleges the defendants
directed and invited her to park. She further argues that
the walkway also runs alongside part of the driveway,
which runs from Orchard Road to Court Street, before
she could get to the school building, which was her
destination. She contends that whether the walkway is
‘‘upon or near the traveled path . . . is a question of
fact for the jury . . . .’’ The defendants argue that the
walkway was not part of the public street, namely, Court
Street or Orchard Road, that it did not originate at the
public street, that it is not used in connection with the
public street, and that, therefore, the court properly
determined, as a matter of law, that the walkway is not
covered under § 13a-149.8 On the basis of the record
before us, we conclude that there remain issues of mate-
rial fact as to whether the walkway is upon or near the
traveled path for purposes of § 13a-149 because the
record does not contain enough information to deter-
mine whether the driveway or the parking lot is part
of the public road.
   In Baker v. Ives, supra, 162 Conn. 295, the plaintiff
had been injured by an alleged defect in a grassy area,
which was used for parking, that was thirty-two feet
from the edge of the paved highway, within the state
right-of-way, but not within the traveled path of the
highway. Id., 297. The plaintiff brought an action under
the state highway defect statute, General Statutes § 13a-
144, and the jury returned a verdict in her favor. Id.,
296. The state filed a motion to set aside the verdict,
and the trial court denied that motion. On appeal, the
Supreme Court affirmed the trial court’s ruling, con-
cluding that it was proper for the jury to have found
that the plaintiff’s injuries had been caused by a highway
defect within the meaning of § 13a-144. The court noted
that, ‘‘it was reasonably to be expected that after park-
ing her car the plaintiff would cross the dirt and grass
area to reach the sidewalk. The fact that the defective
condition was in an area which an occupant of an auto-
mobile was likely, and in fact encouraged, to use [for
purposes of parking] is an important consideration.’’
Id., 301–302. The court concluded that, in addition to
the fact that the plaintiff had fallen in an area ‘‘within
the boundaries of the state right-of-way line . . . the
proximity of the defect to the paved portion of the
highway in conjunction with the fact that the locus of
the fall was in an area where occupants of vehicles
were invited by the state to park their cars for the
purpose of walking from their cars to the stores in the
vicinity warrant[ed] the conclusion that [the] defect
was in, upon, or near the traveled path so as to obstruct
or hinder one in the use of the road for the purpose
of traveling thereon . . . .’’ (Citation omitted; internal
quotation marks omitted.) Id., 302 n.3. The court also
emphasized that ‘‘[w]hether there is a defect in such
proximity to the highway so as to be considered ‘in,
upon, or near the traveled path’ of the highway must
be determined on a case-by-case basis after a proper
analysis of its own particular circumstances, and is
generally a question of fact for the jury, which will not
be disturbed by this court unless the conclusion is one
which could not be reasonably reached by the trier.’’
Id., 300.
   In the present case, the plaintiff alleges that she was
directed to park in parking lot A, which is adjacent to
Orchard Road and open to Orchard Road by means of
two driveways, in order to enter the school building to
drop off her grandchildren, who attended the school.
In order to get from parking lot A to the school, she
had to walk on the walkway. Although the walkway
does not abut Orchard Road, it appears to abut the
driveway that runs from Orchard Road to Court Street,
which, pursuant to § 14-1 (40) could be part of the public
highway,9 depending upon the nature of the driveway. It
also appears that the southernmost driveway on
Orchard Road proceeds through the parking lot and
allows a driver to either take a left to go toward Orchard
Road and to exit the school property or to go right to
proceed to the other parking areas and to Court Street.
If either of these driveways reasonably could be consid-
ered public driveways, then the walkway that abuts
them reasonably could be considered on or near the
traveled path.
   Additionally, the parking lot appears to be adjacent
to Orchard Road and open to that road by means of
the two driveways previously discussed. The plaintiff
alleges that she was invited and directed to park there
by the school. See Baker v. Ives, supra, 162 Conn. 301–
302 (injury caused in parking area on state right-of-
way, where state directed and invited public to park,
reasonably could be considered to have happened on
or near traveled path for purposes of state highway
defect statute). After viewing the record before the trial
court in this case, we conclude that there simply is not
enough information in the record to determine whether
the walkway was upon or near the traveled path, and,
in fact, this may be a question that can be answered
only after all of the evidence has been presented to
the jury.
   Our conclusion is also supported by Cuozzo v.
Orange, supra, 315 Conn. 606. In Cuozzo, the plaintiff
alleged that he had been a business invitee on certain
property located at 2 Boston Post Road in Orange. Id.,
609. This property allegedly was owned and controlled
by the town, but contained private retail stores. Id.
The property abutted Meloy Road, which was a public
highway, and allegedly was connected to Meloy Road
by a driveway, which also was owned by the town. Id.
The plaintiff alleged that his vehicle hit a pothole in the
driveway, causing him to suffer personal injury and
damages. Id., 610. The plaintiff brought his claim pursu-
ant to General Statutes § 52-557n, rather than § 13a-
149. Id. The town filed a motion to dismiss for lack of
sufficient statutory notice, claiming that § 13a-149 was
the exclusive remedy because the plaintiff was alleging
a municipal highway defect. Id. The plaintiff disagreed,
asserting that the driveway was a private way and not
part of the public road. Id., 611. The trial court granted
the defendant’s motion to dismiss, holding that, ‘‘based
on the plaintiff’s own allegations, the driveway where
the alleged accident occurred was on property owned
by the defendant town, connecting a public road to
another town owned property. Based on these claims,
it is reasonable to anticipate that the public would make
use of the driveway. As a matter of law, therefore, the
facts alleged in the plaintiff’s complaint amount to a
highway defect, and necessarily invoke . . . § 13a-149
as the exclusive remedy.’’ (Internal quotation marks
omitted.) Id., 612.
   On appeal, we reversed the trial court’s judgment,
opining that ‘‘[a]lthough common sense assumptions
regarding certain retail outlets might appear to dictate
that the driveway at issue, connecting a municipal high-
way to a shopping center on municipally owned prop-
erty, typically is open for public travel generally, we
must confine our analysis to the facts in the record
and interpret them in the light most favorable to the
plaintiff’s cause of action. Here, the driveway leads to
a shopping center with private retail outlets; it does not
lead to a municipal building that one may reasonably
anticipate is open to all, such as a town hall or a school.
Nothing is known about the defendant’s agreement with
these retail outlets regarding the use of the driveway
or the parking area to which it leads. Not every driveway
that leads to and from a shopping center welcomes all
travelers; a myriad of restrictions of use may limit travel
to certain persons, certain types of use or certain types
of vehicles.’’ Cuozzo v. Orange, supra, 147 Conn. App.
163–64. Thus, we concluded, ‘‘the facts, as alleged in
the complaint and found in the affidavits submitted by
the parties, [were] insufficient to support the necessary
determination that the public would normally or reason-
ably be expected to make use of the . . . driveway
in the ordinary course of travel.’’10 (Internal quotation
marks omitted.) Id., 162.
    The Supreme Court, after granting the defendant’s
petition for certification to appeal, affirmed our judg-
ment, concluding that ‘‘a factual dispute remains as to
whether the driveway is indeed public, thereby invoking
§ 13a-149 and its procedural requirements, or whether
it is a private thoroughfare on which the public is neither
encouraged nor anticipated to traverse . . . in which
case § 52-557n is the governing statute.’’ (Citations omit-
ted.) Cuozzo v. Orange, supra, 315 Conn. 617.
   In the present case, the parking lot and the drive-
way(s) are on the property of a public school. Whether
they are open to the public or contain sufficient restric-
tions that would limit their public availability cannot
be determined on the basis of the record submitted to
the trial court, and, in fact, may be questions more
appropriately answered by a jury after the presentation
of evidence. Accordingly, we conclude that there
remain material issues of fact and that the court, there-
fore, improperly rendered summary judgment.
  The judgment is reversed and the case is remanded
with direction to deny the defendants’ motion for sum-
mary judgment and for further proceedings according
to law.
   In this opinion the other judges concurred.
                                APPENDIX




   1
     General Statutes § 13a-149 provides in relevant part: ‘‘Any person injured
in person or property by means of a defective road or bridge may recover
damages from the party bound to keep it in repair. . . . No action for
any such injury shall be maintained against any town, city, corporation or
borough, unless written notice of such injury and a general description of
the same, and of the cause thereof and of the time and place of its occurrence,
shall, within ninety days thereafter be given to a selectman or the clerk of
such town, or to the clerk of such city or borough, or to the secretary or
treasurer of such corporation. . . . No notice given under the provisions
of this section shall be held invalid or insufficient by reason of an inaccuracy
in describing the injury or in stating the time, place or cause of its occurrence,
if it appears that there was no intention to mislead or that such town, city,
corporation or borough was not in fact misled thereby.’’
   2
     Because we agree with this claim and reverse the judgment of the trial
court, we need not recite nor address the plaintiff’s additional claims.
   3
     The plaintiff’s amended complaint was brought in two counts pursuant
to § 13a-149, one against the town and one against the board.
   4
     ‘‘The statutory provisions of § 13a-149 have two components that must
be met in order to trigger its application: (1) the plaintiff must have sustained
an injury by means of a defective road or bridge and (2) the party whom
the plaintiff is suing must be the party bound to keep [the location where
the injury was sustained] in repair.’’ (Internal quotation marks omitted.)
Novicki v. New Haven, 47 Conn. App. 734, 739–40, 709 A.2d 2 (1998). ‘‘Owner-
ship of the property does not establish liability under § 13a-149. . . . Rather,
it is the governmental entity charged with the duty . . . to keep [the prop-
erty] in repair . . . or the party bound to keep [the property] in repair . . .
on which the [statute] impose[s] liability under certain circumstances.’’
(Citations omitted; internal quotation marks omitted.) Id., 742.
   5
     The defendants also asserted that the town is not the party bound to
maintain and repair the walkway. The court, however, found that this ground
‘‘may present an issue of fact.’’ It further determined that this issue was not
material to its ruling because the walkway was not part of the ‘‘road’’ as
that term is used in § 13a-149.
   6
     The plaintiff refers to this road or driveway as a roadway or a throughway.
On the basis of the record before us, it is unclear exactly what the proper
term should be for this area. For convenience, we refer to it as a driveway.
   7
     Our Supreme Court has explained: ‘‘In interpreting [the state highway
defect statute, General Statutes § 13a-144] we have on many occasions
looked to and applied the rationale in cases involving statutory actions
against municipalities under . . . § 13a-149 since there is no material differ-
ence in the obligation imposed on the [commissioner] by § 13a-144 and that
imposed on municipalities by § 13a-149. Donnelly v. Ives, 159 Conn. 163,
167, 268 A.2d 406 (1970); see also Smith v. New Haven, 258 Conn. 56, 64
n.6, 779 A.2d 104 (2001) (noting that case law interpreting §§ 13a-144 and 13a-
149 can be applied interchangeably).’’ (Internal quotation marks omitted.)
McIntosh v. Sullivan, 274 Conn. 262, 266 n.4, 875 A.2d 459 (2005).
   8
     The defendants argue, in part: ‘‘The plaintiff was not a traveler making
passage through an area. She had pulled off the public street and had parked
her car at her destination in a parking lot. By definition, a parking lot is
not properly a throughway; it is a destination. One does not properly travel
through a parking lot. Parking is not traveling. A parking lot user is not a
‘traveler’ making passage through a public road.’’ For the defendants’ posi-
tion to be an accurate statement of the law, any person who parked his or
her vehicle in a parking space on the street or in a parking lot and then
proceeded to walk on the public sidewalk to a building down the road would
not be walking on or near the traveled path because he or she would have
reached the destination of the parking area. Clearly, this is not a proper
interpretation of our law. See Ferreira v. Pringle, 255 Conn. 330, 344, 766
A.2d 400 (2001) (‘‘To hold that a defect . . . must exist in the traveled
portion of the highway would run counter to our decisions and lead to
results bordering on the ridiculous. . . . If in the use of the traveled portion
of the highway and, as incidental thereto, the use of the shoulders for the
purposes for which they are there, a condition exists which makes travel not
reasonably safe for the public, the highway is defective.’’ [Internal quotation
marks omitted.]).
   9
     See footnote 7 of this opinion.
   10
      We also explained: ‘‘The concept of what constitutes a ‘road or bridge’
under §§ 13a-144 and 13a-149 has expanded over the years such that clarity
is now somewhat lacking. Now, of course, a sidewalk adjacent to a road is
a road, as are areas near a highway that the traveling public might be
expected to use. See Serrano v. Burns, [supra, 248 Conn. 429]; Ferreira v.
Pringle, [255 Conn. 330, 357, 766 A.2d 400 (2001)]. Driveways and walkways
to buildings sometimes are roads, depending on who maintains them and
whether the public, without exclusion, reasonably can be expected to use
them. Compare Novicki v. New Haven, [47 Conn. App. 734, 742, 709 A.2d
2 (1998)], with Bellman v. West Hartford, supra, 96 Conn. App. 395–96; see
also Read v. Plymouth, supra, 110 Conn. App. 666; but see General Statutes
§ 14-1 (40).’’ Cuozzo v. Orange, supra, 147 Conn. App. 159–60 n.4.